DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
4.	Claims 1 to 3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gibboney, Jr. (20180241186).
Gibboney Jr. shows a furniture item (10 and 18, paragraph 0026, lines 11 to 14) with a concealed power line (one of the electrical conductors, paragraph 0027, line 4; 232) comprising a main body (figure 1, the main body where reference numerals 10 and 18 are pointing), an electrical device (50 or lightings, paragraph 0048, lines 5 to 7, paragraph 0042, lines 4 to 5) installed on the main body and including a power supply contact (figure 1, the power supply contact in 44), an electrical device connecting port (30 at each end or 46 or the port where reference numeral 48 is located) formed in the main body, wherein the electrical device connecting port is open to the power supply contact of the electrical device (figure 1), a first power line channel portion (22) formed in the main body, the first power line channel portion open to the electrical device connecting port and in open communication with the power supply contact of the electrical device, via the electrical device connecting port, and a first power line positioned within the first power line channel portion and electrically connected to the power supply contact of the electrical device (figure 1).
With regards to claim 2, wherein the power line channel portion is in open communication with an access port (46) as claimed in claim 2.
With regards to claim 3, wherein the access port includes a power connector (30 at either ends of the power line channel portion) connected to the power line at a first contact point (one of 34 and 38) and including a second contact point (figure 1, the contact point in one of 44 and 48) in open communication with an outside of the main body (figure 1).
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
6.	Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Henriott et al. (20040026998) in view of Brooks (5823655).
Henriott et al. disclose a furniture item (20) with a power line (65) comprising a main body (figure 1A, the main body where reference numeral 24 is pointing), an electrical device (30a) installed on the main body and including a power supply contact (32), an electrical device connecting port (26) formed in the main body, wherein the electrical device connecting port is open to the power supply contact of the electrical device (figure 1A).  However, Henriott et al. do not disclose a first power line channel portion formed in the main body, the first power line channel portion open to the electrical device connecting port and in open communication with the power supply contact of the electrical device, via the electrical device connecting port, and a first power line positioned within the first power line channel portion and electrically connected to the power supply contact of the electrical device.
Brooks teaches a power line channel portion (28) formed in the main body to retain and conceal a power line (32, column 3, lines 62 to 63), the first power line channel portion open to the electrical device connecting port (female connector socket 102, column 7, line 10) and in open communication with the power supply contact of the electrical device (lights), via the electrical device connecting port, and the power line (32) positioned within the power line channel portion and electrically connected to the power supply contact of the electrical device. Wherein the power line channel portion is in open communication with an access port (100) as claimed in claim 2.
Since Henriott et al. and Brooks are from the same field power line lighting electrical devices, the purpose disclose by Brooks would have been recognized in the pertinent art of Henriott et al.  Therefore, it would have been obvious to one skilled in the art to form in the main body of Henriott et al. with a power line channel portion, as taught by Brooks, such that the power line can be concealed from view by positioning the power line stationary within the power line channel portion while open to the electrical device connecting port and in open communication with the power supply contact of the electrical device, via the electrical device connecting port, to electrically connected to the power supply contact of the electrical device.
7.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gibboney, Jr.
With regards to the specific material of claim 4, it would have been obvious to one skilled in the art to select the spliced materials for a portion of the main body within which the first power line channel portion is formed as claimed in an attempt to improve the appearance qualities since it has been held in the court that the selection of known material based on its suitability for the intended use for the prior art parts does not make the claimed invention patentable over the prior art.  In re Leshin, 125 USPQ 416.
8.	Claims 1 to 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Henriott et al. in view of Gibboney, Jr.
Henriott et al. disclose a furniture item (20) with a power line (65) comprising a main body (figure 1A, the main body where reference numeral 24 is pointing), an electrical device (30a) installed on the main body and including a power supply contact (32), an electrical device connecting port (26) formed in the main body, wherein the electrical device connecting port is open to the power supply contact of the electrical device (figure 1A).  However, Henriott et al. do not disclose a first power line channel portion formed in the main body, the first power line channel portion open to the electrical device connecting port and in open communication with the power supply contact of the electrical device, via the electrical device connecting port, and a first power line positioned within the first power line channel portion and electrically connected to the power supply contact of the electrical device.
Gibboney, Jr. teaches a power line channel portion (22) formed in the main body to retain and conceal a first power line (paragraph 0027, line 4, one of electrical conductors, 232), the power line channel portion open to the electrical device connecting port (30, 46, 48) and in open communication with the power supply contact of the electrical device (50 or lightings, paragraph 0048, lines 5 to 7, paragraph 0042, lines 4 to 5), via the electrical device connecting port, and the power line positioned within the power line channel portion and electrically connected to the power supply contact of the electrical device (figure 1). Wherein the power line channel portion is in open communication with an access port (46, 42, figure 1, the access port where reference numeral 30 is pointing, the access port where reference numeral 48 is located) as claimed in claim 2, wherein the access port includes a power connector (30 at either ends of the power line channel portion) connected to the power line at a first contact point (one of 34 and 38) and including a second contact point (figure 1, the contact point in one of 44 and 48) in open communication with an outside of the main body (figure 1) as claimed in claim 3, wherein a second power line (paragraph 0027, line 4, other of the electrical conductors, 232) positioned within the first power line channel portion as claimed in claim 5, and wherein a hardware conduit (26, 220) positioned within the first power line channel portion, wherein the first power line is positioned within the hardware conduit (figures 1, 7) as claimed in claim 11.  With regards to the specific material of claim 4, it would have been obvious to one skilled in the art to select the spliced materials for a portion of the main body within which the first power line channel portion is formed as claimed in an attempt to improve the appearance qualities since it has been held in the court that the selection of known material based on its suitability for the intended use for the prior art parts does not make the claimed invention patentable over the prior art.  In re Leshin, 125 USPQ 416.
Since Henriott et al. and Gibboney, Jr. are from the same field furniture power line lighting electrical devices, the purpose disclose by Gibboney, Jr. would have been recognized in the pertinent art of Henriott et al.  Therefore, it would have been obvious to one skilled in the art to form in the main body of Henriott et al. with a power line channel portion, as taught by Gibboney, Jr., such that the power line can be concealed from view by positioning the power line stationary within the power line channel portion while open to the electrical device connecting port and in open communication with the power supply contact of the electrical device, via the electrical device connecting port, to electrically connected to the power supply contact of the electrical device.
9.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Henriott et al. in view of Brooks, as applied to claim 1 above, and further in view of Infanti (4876969).
	Henriott et al. as modified by Brooks disclose the invention substantially as claimed including the main body including a plurality of walls (figure 1A, top wall, bottom wall and side wall of the main body) defining at least one internal cavity (figure 1A, interior space where the power line and element 28 are positioned), and the electrical device is an illuminating lamp (paragraph 0035, line 6) installed on a first wall of the plurality of walls with the exception of disclosing that the illuminating lamp positioned within the internal cavity.
	Infanti teaches an illuminating lamp (42) installed on a first wall of the plurality of walls with the exception of disclosing that the illuminating lamp positioned within the internal cavity (figure 2).
It would have been obvious to one skilled in the art to position the illuminating lamp of Henriott et al. within the internal cavity of the furniture, as taught by Infanti, such that the illuminating lamp can be concealed from view so as not to distract from the aesthetically appearance outer surface of the furniture.
10.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Henriott et al. in view of Gibboney, Jr., as applied to claim 1 above, and further in view of Infanti.
	Henriott et al. as modified by Gibboney, Jr. disclose the invention substantially as claimed including the main body including a plurality of walls (figure 1A, top wall, bottom wall and side wall of the main body) defining at least one internal cavity (figure 1A, interior space where the power line and element 28 are positioned), and the electrical device is an illuminating lamp (paragraph 0035, line 6) installed on a first wall of the plurality of walls with the exception of disclosing that the illuminating lamp positioned within the internal cavity.
	Infanti teaches an illuminating lamp (42) installed on a first wall of the plurality of walls with the exception of disclosing that the illuminating lamp positioned within the internal cavity (figure 2).
It would have been obvious to one skilled in the art to position the illuminating lamp of Henriott et al. within the internal cavity of the furniture, as taught by Infanti, such that the illuminating lamp can be concealed from view so as not to distract from the aesthetically appearance outer surface of the furniture.
11.	Claims 17 to 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gibboney, Jr.
	Gibboney, Jr. discloses an item (58) with a concealed power line connection comprising: a main body (18), an electrical device (paragraph 0042, lines 1 to 7) installed on a first wall (figure 2, the left wall) of the main body and including a power supply contact (power supply contact blades or power supply contact prongs), an electrical device connecting port (74, 78, paragraph 0030, lines 1 to 5, figure 2, the port where the connectors 68 is located) formed in the main body, wherein the electrical device connecting port is open to the power supply contact of the electrical device, a first power line channel portion (figure 2, the left dashed lines, example shown as 22 in figure 1) formed in the first wall, wherein the first power line channel portion is open to the electrical device connecting port and in open communication with the power supply contact of the electrical device, via the electrical device connecting port; and a second power line channel portion (figure 2, the right dashed lines, example shown as 22 in figure 1) formed in a second wall (figure 2, the right wall perpendicular to the first left wall) of the main body, wherein the second wall extends transverse to the first wall and a portion of the second wall abuts a portion of the first wall (figure 2, the abutment as shown in 64), wherein the first power line channel portion and the second power line channel portion respectively extend to the abutting portions of the first wall and the second wall and are open to each other at the abutting portions (figure 2), and an access port (figure 2, the access port where socket connector 76 is located) formed in the second wall, wherein the second power line channel portion is open to the access port (figure 2), wherein the first power line channel portion and the second power line channel portion together form a power line channel extending from the access port to at least the electrical device connecting port (figure 2).
	     With regards to the limitation of “furniture”, since any lamp or electrical device can be used in a furniture or other devices, and there is no structure associated with a lamp assembly or electrical device being used solely for a furniture and therefore the term “furniture” conveys intended use in the claim and does not impose any limiting structure on the claimed invention (see MPEP 2111.02). 
	With regards to claim 18, further comprising a power line (the power lines where reference numeral 68 is pointing), wherein the power line is positioned within and extends through the power line channel (figure 2).
With regards to claim 19, further comprising a power connector (76, figure 2) positioned at the access port, wherein the power line is connected to each of the power connector and the power supply contact (figure 2).
With regards to the specific material of claim 20, it would have been obvious to one skilled in the art to select the spliced materials as claimed in an attempt to improve the appearance qualities since it has been held in the court that the selection of known material based on its suitability for the intended use for the prior art parts does not make the claimed invention patentable over the prior art.  In re Leshin, 125 USPQ 416.
12.	Claims 6 to 10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 contains allowable subject matter including a switch connected to the main body, 
an access port, a portion of the first power line channel portion adjacent to the switch, and wherein the portion of the first power line channel portion adjacent to the switch is in open communication with each of the access port and the electrical device connecting port, the first power line is electrically connected to the switch, and the electrical device and the switch are in electrical communication via the first power line in combination with all other features as claimed in claims 5 and 1.  Claims 7 to 10 and 12 depend on objected claim 6 and would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
13.	Claims 14 to 16 are allowed.
Claim 14 is allowed because the prior art individual or taken as a whole does not teach a switch connected to the main body, a portion of the first power line channel portion adjacent to the switch and in open communication with the electrical device connecting port, an adjacent power line channel portion formed in the main body and positioned adjacent to each of the first power line channel portion and the switch, wherein the adjacent power line channel portion is in open communication with the access port, a second power line is positioned in the adjacent power line channel portion, each of the first power line and the second power line is electrically connected to the switch, and the electrical device and the switch are in electrical communication via the first power line in combination with all other features as claimed in claim 14.  Claims 15 and 16 depend on allowable claim 14 and as such are also allowed.
Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Shannon is cited to show other pertinent furniture lighting electrical device with power connector and power contacts electrically connected to hidden wiring.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Y Quach Lee whose telephone number is 571-272-2373.  The examiner can normally be reached on Monday to Thursday from 8:00 am to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. James Lee, can be reached on 571-272-7044.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Y M. Lee/
Primary Examiner, Art Unit 2875